DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more clips recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not discuss the length of the tube, and in particular, does not discuss the length of the tube being about 1 3/4 inches, or between 1/2 inches and 4 inches, as respectively recited in claims 12 and 13.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the caulk cartridge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant is positively reciting a caulk cartridge, or merely reciting and intended use environment for the wiping attachment.
With regard to claim 7, which depends from claim 1, claim 1 recites that the tube is mounted to the barrel of the caulk gun, and applicant has not provided any embodiment where the tube is mounted to both the barrel of the caulk gun and a caulk cartridge, as is apparently required by the alternative recitation in claim 7 that the tube is secured to the caulk cartridge (see MPEP 2173.03).

With regard to claim 8, it is unclear what the tube is removable from.

Claim 10 recites the limitation "the caulk cartridge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant is positively reciting a caulk cartridge, or merely reciting and intended use environment for the wiping attachment.

The term "about" in claim 12 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of 1 3/4 inches is covered by the recitation of “about 1 3/4 inches” recited in claim 12 (as noted in detail above, the specification does not discuss the length of the tube at all). 

Claims 11-13 depend from claim 10, and thus inherit the indefiniteness issues thereof.
In view of the above-noted indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 6,474,519 (Cleveland).
With regard to claim 1, Cleveland discloses a tube (tool holder 38 is tube shaped) having at least one open end (for example, see unlabeled open upper end of tool holder 38 in Fig. 6) and a closed perimeter (see Figs. 1, 5, and 6), the tube being mounted to the barrel of a caulk gun and located external thereto (caulk gun is received in body 20, which carries the tool holder (col. 2, lines 25-34), thus, the tool holder 38 is mounted to the barrel of a caulk gun, when the caulk gun is inserted into the body 20).  It is noted that the tube (tool holder 38) of Cleveland is capable of performing the intended use recitations of acting as a caulk wiping attachment for a caulk gun.

With regard to claim 6, which depends from claim 1, Cleveland discloses multiple tubes multiple tool holders, col. 4, lines 60-61) which would necessarily be “adjacent” to each other when placed on the body (20).

With regard to claim 8, which depends from claim 1, Cleveland discloses the tube is removable (see slidability of tool holder within grooves on body, discussed in col. 4, line 65 through col. 5, line 3) and disposable (anything can be disposed of, and applicant does not have any specific structure of the tube that differentiates a disposable tube from a non-disposable tube).

With regard to claim 10, which depends from claim 1, Cleveland discloses the tube has an axial length less than an axial length of a cylindrical body of the caulk cartridge (although the caulk cartridge is not shown in the drawings of Cleveland, Cleveland discloses the tool holder may have a length of 2.5-5 inches (col. 4, lines 55-56), which is less than the approximately 8.5 inch length of standard approximately 10 oz caulk tube, which is known to persons having ordinary skill in the art).

With regard to claim 13, which depends from claim 10, Cleveland discloses the tube has an axial length of 2.5-5 inches (col. 4, lines 55-56), with a specific example of 4 inches (col. 4, lines 53-54), which overlaps, and therefore anticipates, the recited range of between 1/2 inches and 4 inches (see MPEP 2131.03).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 6,474,519 (Cleveland).
With regard to claim 12, which depends from claim 10, Cleveland discloses the tube has an axial length of 2.5-5 inches (col. 4, lines 55-56), but fails to disclose the tube has an axial length of 1 3/4 inches.  However, neither applicant nor Cleveland attach any criticality to the dimension of the length of the tube.  Further, a tube having a length of 1 3/4 inches would still be able to perform the function of holding various articles, such as a blade, a scraper, pencil, screwdriver, cigarettes, beef jerky, a putty knife, a rag, a twinkie, or a measuring device and related tools used for caulking, painting and sealing projects.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the tube of Cleveland with a length of 1 3/4 inches as a mere matter of changing the size of the tube without altering the function (see MPEP 2144.04(IV)(A)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,722,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of claims 1, 2, and 5-13 are disclosed by claims 1-9 of U.S. Patent No. 10,722,916, as set forth in the correspondence table below.

Pending Claim
Claims of U.S. Patent No. 10,722,916
1
1 or 5 or 8
2
1 or 5 or 8
5
8
6
5
7
5, 6
8
5, 7
9
5, 6
10
1, 2 or 8, 9
11
8, 9
12
1, 2, 3
13
1, 2, 4


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-13, and 16-18 of U.S. Patent No. 11,097,304. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of claims 1-13 are disclosed by claims 1, 3, 5-13, and 16-18 of U.S. Patent No. 11,097,304, as set forth in the correspondence table below.

Pending Claim
Claims of U.S. Patent No. 11,097,304
1
1 
2
1, 3
3
1, 5
4
1,5, 6
5
1, 7
6
1, 8
7
1, 9
8
1, 10
9
1, 11
10
1, 12
11
1, 12, 13, 16
12
1, 12, 13, 17
13
1, 12, 13, 18


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, or 5, or 8 of U.S. Patent No. 10,722,916 in view of U.S. patent no. 6,067,683 (Reeves).  As noted above, claims 1, or 5, or 8 of U.S. publication No. 10,722,916 disclose all of the features of claim 4, with the exception of clips.  However, the use of clips to attach a caulk wiping attachment to a caulking gun is known from Reeves (clips 28, 28’).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized clips, as taught by Reeves, in place of the sleeve or fastening mechanism of claims 1, or 5, or 8 of U.S. publication No. 10,722,91, since doing so would amount to nothing more than a mere substitution of one known connecting mechanism for another known connecting mechanism, with the expected results that the substituted connecting mechanism would function to connect the wiping attachment to the caulk gun.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. publication no. 2007/0114248 (Kovac) discloses a dual-barrel cartridge caddy that holds two charges of soft-sided fill material packs and allows quick loading replacement of one charge with another, saving operator time and effort.
	U.S. patent no. 2013/0134182 (Brosche) discloses an apparatus for removing caulk from a user's finger(s) and tool(s) (i.e., a caulk finger wiping apparatus).
	U.S. patent no. 9,027,796 (Leitch) discloses A flexible and resilient tool for use with a conventional half barrel, parallel frame caulking gun or enclosed "sausage" style caulking gun, aiding the user in finishing and shaping after the caulking material has been applied. One function of the tool is to collect excess caulk from his finger(s) or from various shaping tools and spatulas. 
	U.S. patent no. 6,325,261 (Webber) discloses holsters and pouches adapted to hold a caulking gun.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799